Appeal from D. C. D. C. Motion of the parties to expedite consideration of the appeal granted. Probable jurisdiction noted. The parties’ briefs are to be filed with the Clerk of this Court and served upon opposing counsel on or before 3 p.m., Friday, May 9, 1997. Reply briefs, if any, may be filed with the Clerk of this Court and served upon opposing counsel on or before 3 p.m., Wednesday, May 21, 1997. Briefs may be submitted in compliance with this Court’s Rule 33.2 to be replaced as soon as possible with briefs prepared under Rule 33.1. Rule 29.2 does not apply. Oral argument is set for Tuesday, May 27, 1997, at 10 a.m.